DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 02/15/2019 is acknowledged. Claim 6 is amended. Claims 1-20 are pending and currently under examination. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore the drawings must show:
the grasping element is configured to automatically open when it is pushed out the distal end of the external elongated body member, and further wherein the grasping element closes when it is pulled back into the external elongated body member as required by claim 14 
the “push-pull lever” of claims 5 and 20
or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 14 recites the limitation “the grasping element is configured to automatically open”. A grasper comprised of “a first grasping jaw portion; a second grasping jaw portion; a connecting member coupling the first grasping jaw portion and the second grasping jaw portion; and a control mechanism operably coupled to the distal end of the first grasping jaw portion; wherein the first grasping jaw portion rotates around the connecting member when the control mechanism is activated; wherein the rotation causes a distal end of the first grasping jaw portion to pivot around an axis that is perpendicular to a longitudinal axis of the grasper, such that the distal end of the first grasping jaw portion becomes, after completing the rotation, adjacent to a proximal end of the second grasping jaw portion” and configured to automatically open is not described by the specification which discloses that the transfer of the first and second grasping jaw portions between the narrow and expanded states is controlled by a control mechanism, which may comprise a cord or push-pull lever (see Specification paragraphs [0072]-[0074]).
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 3 should read “longitudinal axis of the grasper  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“grasping element” in claims 1 and 12
“connecting member” in claim 3
“control mechanism” in claims 3, 6 and 9
“mechanical energy storage device…configured to impart an expanding force” in claim 18
For examination purposes, “grasping element” in claims 1-2 and 12 has been interpreted as “grasping jaws or arms” based on the specification (see paragraph [0058]).. For examination purposes, “control mechanism” in claim 3 has been interpreted as “a cord or a stiff or rigid element”, “a handle”, “a push-pull lever”, or any structural equivalent thereof based on the Specification (see paragraphs [0021] and [0067]). For examination purposes, “mechanical energy storage device” has been interpreted as “a spring-like element” or any structural equivalent thereof based on the Specification (see paragraph [0090]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 11, 13-18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “connecting member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only disclosure of a connecting member is “rotation members” (see paragraph [0066]) which is also a generic place holder coupled with functional language that lacks a specific structure for performing the function of connecting. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 6, 7, and 8 recite the limitation "grasping edges". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “grasping edges” has been interpreted as “grasping ridges”. Claim 9 is similarly rejected by virtue of its dependency from claim 6.
Claim 11 recites the limitations “the handle member”, “the proximal end”, “the distal end”, and “the actuating handles”. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, “the handle member” and “the actuating handles” have been interpreted as “a handle member” and “actuating handles”.
Claim 14 recites the limitation “open” which renders the scope of the claim indefinite. A top or bottom jaw has not yet been introduced so it is unclear which configuration is considered “open”. For examination purposes, the “open” state in claim 14 has been interpreted as “the expanded state” in which the distal end of the first grasping jaw portion is adjacent to the proximal end of the second grasping jaw portion. Claims 16 and 17 are similarly rejected by virtue of their dependency from claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (CA 2978677).
Regarding claim 1, Robinson discloses a grasper (10, see Fig. 1A), comprising: a grasping element (40) at a distal end of the grasper (stapler 40 meets the limitation of a grasping element as interpreted under 35 U.S.C. 112(f) since it comprises jaws 45 and 47, see Fig. 3A); wherein the grasping element is configurable to at least a narrow state having a narrow cross-section, and at least an expanded state having an expanded cross-section (the grasping element is configurable from a delivery configuration having a narrow profile to an expanded state having an expanded profile, see Fig. 3A and Fig. 3B respectively); wherein the grasping element configured in the narrow state is insertable through an incision or narrow orifice into a body (the grasping element in the narrow state is capable of being inserted through an incision or orifice in a body, see page 2, lines 11-14); wherein the grasping element configured in the expanded state has an increased grasping surface (the grasping surface is increased in the expanded state, see Fig. 3B); and wherein the grasping element is configurable from the narrow state to the expanded state after insertion into the body (stapler 40 is capable of converting from the narrow state to the expanded state after insertion in the body, see page 15, line 28-page 16, line 4).
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chowaniec et al. (EP 2742873).
Regarding claim 1, Chowaniec discloses a grasper (see Fig. 1), comprising: a grasping element (100) at a distal end of the grasper (the end effector 100 is at a distal end of the grasper, see Fig. 1); wherein the grasping element is configurable to at least a narrow state having a narrow cross-section (end effector 100 has a retracted state with a narrow profile and meets the limitation of a grasping element as interpreted under 35 U.S.C. 112(f) since it is comprised of jaws 102 and 104, see Fig. 5A), and at least an expanded state having an expanded cross-section (end effector 100 has an expanded state with an expanded profile, see Fig. 5B); wherein the grasping element configured in the narrow state is insertable through an incision or narrow orifice into a body (in the narrow state the end effector is capable of being inserted into an incision or orifice of a body); wherein the grasping element configured in the expanded state has an increased grasping surface (the grasping surface is increased in the expanded state, see Fig. 5B); and wherein the grasping element is configurable from the narrow state to the expanded state after insertion into the body (the end effector is capable of converting from the narrow state to the expanded state after insertion in the body, see paragraph [0019]).
Regarding claim 2, Chowaniec discloses the grasper of claim 1, wherein the grasping element is configurable from the expanded state back to the narrow state prior to extraction of the grasping element from the body (the end effector is capable of being converted from the expanded state back to the narrow state after unclamping the target tissue, see paragraph [0023]).
Regarding claim 6, Chowaniec discloses the grasper of claim 1, wherein the grasping element comprises: a top grasping arm (jaw 102, see Fig. 5A-5B); a plurality of top grasping ridges coupled to the top grasping arm (flaps 112); a bottom grasping arm (jaw 104); a plurality of bottom grasping ridges coupled to the bottom grasping arm (flaps 114); and a control mechanism connecting to the plurality of top grasping ridges to extend the plurality of top grasping ridges; wherein the control mechanism is connected to the plurality of bottom grasping ridges to extend the plurality of bottom grasping ridges (Chowaniec discloses multiple control mechanisms which may be connected to the top and bottom flaps 112 including ties, tethers, and straps which meet the limitation of a control mechanism as interpreted under 35 U.S.C. 112(f) since they are cords or rigid elements, see paragraphs [0047-0048]).
Regarding claim 7, Chowaniec discloses the grasper of claim 6, wherein the plurality of top grasping edges and plurality of bottom grasping edges extend along a longitudinal axis of the grasper (flaps 112, 114 extend along the longitudinal axis of the grasper, see Fig. 4).
Regarding claim 8, Chowaniec discloses the grasper of claim 6, wherein the plurality of top grasping edges and plurality of bottom grasping edges extend along a direction which is perpendicular to a longitudinal axis of the grasper (flaps 112, 114 extend in the direction perpendicular to the longitudinal axis of the grasper since they have a width, see Fig. 4).
Regarding claim Chowaniec discloses the grasper of claim 6, further comprising a protruding edge (knife blade 34 of U.S Patent Publication No. 2009/0314821 as incorporated by reference, see paragraph [0036] of US 2009/0314821 and paragraph [0032] of Chowaniec) for puncturing a surface.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twomey (US 20160038221).
Regarding claim 1, Twomey discloses a grasper (10, see Fig. 1), comprising: a grasping element (end effector 400, see Fig. 10A-10B) at a distal end of the grasper (end effector 100 is shown at the distal end of the grasper 10, but end effector 400 may be used in place of end effector 100, see Fig. 1 and paragraph [0065]); wherein the grasping element is configurable to at least a narrow state having a narrow cross-section (end effector 400 has un-actuated position with a narrow cross section and meets the limitation of a grasping element as interpreted under 35 U.S.C. 112(f) since it is comprised of jaws 410 and 420, see Fig. 10A), and at least an expanded state having an expanded cross- section (see fig. 10B and paragraph [0065]); wherein the grasping element configured in the narrow state is insertable through an incision or narrow orifice into a body (in the narrow state the end effector 400 is capable of being inserted into an incision or orifice in a body); wherein the grasping element configured in the expanded state has an increased grasping surface (the expanded state has an increased surface in the direction transverse to the longitudinal axis, see Fig. 10B); and wherein the grasping element is configurable from the narrow state to the expanded state after insertion into the body (the end effector is capable of converting from the narrow state to the expanded state and so it would be capable of converting from the narrow state to the expanded state after insertion in the body, see paragraph [0067]).
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugarbaker (US 5891162).
Regarding claim 12, Sugarbaker discloses a method performed using a grasping element (frames 4 and 32 which meet the limitation of a grasping element as interpreted under 35 U.S.C. 112(f) since they are jaws, see Fig. 2-4) comprising: configuring the grasping element to a narrow state having a narrow cross-section (the frames 4,32 are configurable to a narrow state having a narrow cross section, see Fig. 3); inserting the grasping element into an incision in a body (the frames 4, 32 are configured in the narrow state for insertion into an incision in a body, see col. 4, lines 19-33); configuring the grasping element to an expanded state for allowing a grasping operation (the frames 4, 32 are moved to the expanded state for use in grasping tissue by removing sheath 30, see col. 4, lines 19-33 and Fig. 4), the expanded state having an expanded grasping surface area for grasping tissue without damaging said tissue (the expanded state had an expanded grasping surface area for grasping tissue, see Fig. 4); upon completion of the grasping operation, configuring the grasping element from the expanded state back to the narrow state; and removing the grasping element from the incision (frames 4, 32 are configured back to the narrow state for removal from the incision, see col. 4, lines 19-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson as applied to claims 1, and further in view of Sugarbaker.
Regarding claims 2, 19, and 20 Robinson teaches the grasper of claim 1, having a first grasping jaw portion (44, see Fig. 3A-3B); a second grasping jaw portion (43); a connecting member (hinge 48 see page 16, lines 5-12 and Fig. 3A-3B) coupling the first grasping jaw portion and the second grasping jaw portion; and a control mechanism operably coupled to the distal end of the first grasping jaw portion (the grasping jaw portions may be connected to a rod within a track which meets the limitation of a control mechanism as interpreted under 35 U.S.C. 112(f) since it is a rigid element and allows the grasping jaw portions to travel lengthwise and convert between the narrow and expanded states, see page 18, line 21-page 19, line 11 and Fig. 6); wherein the first grasping jaw portion rotates around the connecting member when the control mechanism is activated (the first grasping jaw portion 44 is rotatable when the control mechanism is activated, see page 18, line 21-page 19, line 11); wherein the rotation causes a distal end of the first grasping jaw portion to pivot around an axis that is perpendicular to a longitudinal axis of the grasper, such that the distal end of the first grasping jaw portion becomes, after completing the rotation, adjacent to a proximal end of the second grasping jaw portion (after the first grasping jaw portion 44 rotates about the hinge 48, the distal end 49 becomes adjacent to a proximal portion of the second grasping jaw portion 43, see Fig. 3A-3B); and a grasping surface (the top surface of the jaws, see Fig. 3B) comprising grasping ridges (the raised portions of the jaws, see annotated Fig. 1B) of the first grasping jaw portion adjacent to grasping ridges of the second grasping jaw portion (the grasping ridges of the first grasping jaw portion 44 are adjacent the grasping ridges of the second grasping jaw portion 43 after rotations, see Fig. 3B). Robinson fails to teach that the grasping element is configurable from the expanded state back to the narrow state prior to extraction of the grasping element from the body and that the control mechanism is a push-pull lever.

    PNG
    media_image1.png
    381
    504
    media_image1.png
    Greyscale

Sugarbaker teaches a grasper having a grasping element (frames 4, 32) configurable from a narrow state (see Fig. 6) to an expanded state (see Fig. 7) by actuation of an elongated body member (push-pull rod 76, see Fig. 9) which is operably connected to the handle of the device (the push pull rob is attached to movable body member 13, see col. 3 line 66-col. 4, line 5), wherein actuating handles of the handle member (34) controls movement of the push-pull rod (see col. 4, line 59 – col. 5, line 2). The push-pull rod (76) controls the movement of the grasping element from the narrow state to the expanded state and from the expanded state back to the narrow state (see col. 5, line 34 – col.5, line 53). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the control mechanism of Robinson to a be a push-pull lever operably connected to the handle and to have the grasping element is configurable from the expanded state back to the narrow state prior to extraction of the grasping element from the body as taught by Sugarbaker since doing would allow a surgeon control over the movement between the expanded and narrow states and allow moving the grasping element back to the narrow state prior to removal.
Regarding claims 3, 4, 5 and 15, Robinson discloses the grasper of claim 1, wherein the grasping element comprises: a first grasping jaw portion (44, see Fig. 3A-3B); a second grasping jaw portion (43); a connecting member (hinge 48, see page 16, lines 5-12 and Fig. 3A-3B) coupling the first grasping jaw portion and the second grasping jaw portion; and a control mechanism operably coupled to the distal end of the first grasping jaw portion (the grasping jaw portions may be connected to a rod within a track which meets the limitation of a control mechanism as interpreted under 35 U.S.C. 112(f) since it is a rigid element and allows the grasping jaw portions to travel lengthwise and convert between the narrow and expanded states, see page 18, line 21-page 19, line 11 and Fig. 6); wherein the first grasping jaw portion rotates around the connecting member when the control mechanism is activated (the first grasping jaw portion 44 is rotatable when the control mechanism is activated, see page 18, line 21-page 19, line 11); wherein the rotation causes a distal end of the first grasping jaw portion to pivot around an axis that is perpendicular to a longitudinal axis of the grasper, such that the distal end of the first grasping jaw portion becomes, after completing the rotation, adjacent to a proximal end of the second grasping jaw portion (after the first grasping jaw portion 44 rotates about the hinge 48, the distal end 49 becomes adjacent to a proximal portion of the second grasping jaw portion 43, see Fig. 3A-3B); and a grasping surface (the top surface of the jaws, see Fig. 3B) comprising grasping ridges (the raised portions of the jaws, see annotated Fig. 1B) of the first grasping jaw portion adjacent to grasping ridges of the second grasping jaw portion (the grasping ridges of the first grasping jaw portion 44 are adjacent the grasping ridges of the second grasping jaw portion 43 after rotations, see Fig. 3B). Robinson further discloses a handle member (13, see Fig. 1A) at a proximal end of the grasper for controlling operation of the grasper (handle 13 includes head actuating assembly 14 which controls operation of the grasper, see page 13, lines 22-26); an external elongated body member (11) connected to the handle member; an internal elongated body member (rod 71, see Fig. 6) coupled to the grasping element; wherein the external elongated body member comprises a hollow body in which the internal elongated body member is movable from the proximal end to the distal end within the hollow body (the rod 71 is configured for longitudinal movement within the elongated body, see page 19, lines 4-10). Robinson is silent about the connection between the internal elongated body member and the handle member and fails to teach actuating handles of the handle member control the movement of the internal elongated body member and that the control mechanism is a push-pull lever.

    PNG
    media_image1.png
    381
    504
    media_image1.png
    Greyscale

Sugarbaker teaches a grasper having a grasping element (frames 4, 32) configurable from a narrow state (see Fig. 6) to an expanded state (see Fig. 7) by actuation of an elongated body member (push-pull rod 76, see Fig. 9) which is operably connected to the handle of the device (the push pull rob is attached to movable body member 13, see col. 3 line 66-col. 4, line 5), wherein actuating handles of the handle member (34) controls movement of the push-pull rod (see col. 4, line 59 – col. 5, line 2). The push-pull rod (76) controls the movement of the grasping element from the narrow state to the expanded state and from the expanded state back to the narrow state (see col. 5, line 34 – col.5, line 53). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the control mechanism of Robinson to a be a push-pull lever operably connected to the handle as taught by Sugarbaker since doing would allow a surgeon control over the movement between the expanded and narrow states. 
Regarding claim 13, the combination of Robinson and Sugarbaker discloses the grasper of claim 3, wherein the length of the connecting member determines the grasping surface area of the grasper (the length of the hinge 48 determines the distance between the first grasping jaw portion 44 and the second grasping jaw portion 43 which impacts the grasping surface area, see Fig. 3B of Robinson).
Regarding claim 14, the combination of Robinson and Sugar baker discloses the grasper of claim 4, wherein the grasping element is configured to automatically open (which has been construed as the expanded state) when it is pushed out the distal end of the external elongated body member, and further wherein the grasping element closes when it is pulled back into the external elongated body member (the grasper of Robinson as modified by Sugarbaker would automatically open and close when pushed out of the elongated body member subject to actuation of the handle).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Sugarbaker as applied to claim 14 above, and further in view of Palmer et al. (US 5638827).
Regarding claim 16, the combination of Robinson and Sugarbaker discloses the grasper of claim 14. The combination of Robinson and Sugarbaker fails to teach the grasping element comprises elastically deformable material.
Palmer in the same field of art, teaches a grasping element (14, see Fig. 2) having grasping jaw portions (44a, 44b) made of elastically deformable material (see col.7, lines 4-20) which allows the jaws to repeatedly return to desired positions without fracturing or deforming (see col. 3, lines 28-32). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the grasping element of the combination of Robinson and Sugarbaker so that it is comprised of elastically deformable material as taught by Palmer since doing so would allow the grasping element to maintain its integrity after repeated use.
Regarding claim 17, the combination of Robinson and Sugarbaker discloses the grasper of claim 14. The combination of Robinson and Sugarbaker fails to teach the grasping element comprises selectively actuatable shape memory material.
Palmer in the same field of art, teaches a grasping element (14, see Fig. 2) having grasping jaw portions (44a, 44b) made of selectively actuatable shape memory material (the jaws can be made of Nitinol which is a known shape memory material, see col.7, lines 4-20) which allows the jaws to repeatedly return to desired positions without fracturing or deforming (see col. 3, lines 28-32). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the grasping element of the combination of Robinson and Sugarbaker so that it is comprised of elastically deformable material as taught by Palmer since doing so would allow the grasping element to maintain its integrity after repeated use.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Sugarbaker as applied to claim 4 above, and further in view of Tan et al. (US 20150305715).
Regarding claim 18, the combination of Robinson and Sugarbaker discloses the grasper of claim 4, wherein the grasping element comprises a top grasping element (45, see Fig. 3A-3B of Robinson), a bottom grasping element (47, see Fig. 3B of Robinson). Robinson also discloses that the jaw (45) can be handedly connected to the elongated body member (see page 15, lines 17-19). Robinson and Sugarbaker fail to disclose a mechanical energy storage device, wherein the mechanical energy storage device is arranged and configured to impart an expanding force on the top and the bottom grasping elements such that the elements are pushed away from each other.
Tan in the same field of art teaches a grasping element (112, see Fig. 2B) comprising a top grasping element (130), a bottom grasping element (140) connected to an elongated body member (110) by a hinge (128) and a mechanical energy storage device (hinge 128 may instead be a leaf spring which meets the limitation of a mechanical energy storage device as interpreted under 35 U.S.C. 112(f) since it is a spring, see paragraph [0035]) configured to impart an expanding force on the top and bottom grasping elements such that the elements are pushed away from each other (the leaf spring may bias the jaws to an unapproximated position, see paragraph [0035]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the grasping element of Robinson and Sugarbaker to include a mechanical energy storage device (i.e., a spring) as taught by Tan since doing since springs were considered a suitable alternative to a hinged connection.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey as applied to claim 1 above.
Regarding claim 10, Twomey discloses the grasper of claim 1, wherein the grasping element (see Fig. 10A-10B) comprises: a top grasping element (410); wherein the top grasping element comprises: a first top grasping portion (410a); a second top grasping portion (410b); a top cavity (space between first top grasping portion 410a and second top grasping portion 410b, see Fig. 10A); and a bottom grasping element (420); and, wherein the bottom grasping element comprises: a first bottom grasping portion (420a); a second bottom grasping portion (420b); and a bottom cavity (space between first bottom grasping portion 420a and second bottom grasping portion 420b, see Fig. 10B). The embodiment of Fig. 10A-10B teaches that the top cavity enables the first top grasping portion and second top grasping portion to move relative to each other and that the bottom cavity enables the first bottom grasping portion and the second bottom grasping portion to move relative to each other to go from a narrow state (un-actuated configuration in Fig. 10A) to an expanded state (actuated configuration in Fig. 10B) (see paragraph [0067]). The embodiment of Fig.10A-10B is silent about the actuation mechanism for moving between the un-actuated and actuated positions and fails to teach a top and bottom wedge.
Twomey discloses a second embodiment (see Fig. 5A) having a first grasping portion (120a), a second grasping portion (120b), and a cavity (space between the first grasping portion 120a and the second grasping portion 120b) enabling the first grasping portion and the second top grasping portion to move when a wedge (168) is inserted into the cavity by actuation of a driving bar (161) (see paragraph [0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Fig. 10A-10B to have a wedge actuation mechanism as shown in the embodiment of Fig. 5A since Twomey teaches that a wedge inserted in a cavity is a suitable actuation mechanism between two adjacent parallel jaw members (see paragraph [0065]).
Regarding claim 11, Twomey discloses the grasper of claim 10, further comprising: an external elongated body member (12, see Fig. 1) connected to a handle member (20); an internal elongated body member (driving bar 161, see Fig. 5A) coupling the handle member and the grasping element (driving bar 161 couples the handle member to the grasping element when wedge 168 is inserted between first and second grasping portions, see paragraph [0041] and [0050]); wherein the external elongated body member comprises a hollow body in which the internal elongated body member is movable from a proximal end to a distal end within the hollow body (the driving bar 161 is capable of longitudinal translation within the shaft 12, see paragraph [0041]); and wherein actuating handles control the movement of the internal elongated body member (actuating trigger 62 relative to handle 50 controls movement of the driving bar 161, see paragraph [0041]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kappel et al. (US 20130197516) discloses a grasper (100, see Fig. 1B) having a protruding edge (114) for puncturing a surface (see paragraph [0025]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771